DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31st, 2022 has been entered.

Response to Amendment
Applicant's amendment to the claims, filed on March 31st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on March 31st, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 6-7, with respect to the rejections of claims under 35 U.S.C 102 and 103 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basker et al. (Pub. No.: US 2019/0189769 A1), hereinafter as Basker.
Regarding claim 27, Basker discloses a semiconductor structure in Fig. 2G, comprising: a substrate (substrate 23) comprising a first portion (raised portion of substrate 23 under gate structure) and a second portion (lower portion of substrate 23 under bottom isolation 34), wherein the first portion extends vertically above the second portion (see Fig. 2G and [0004], [0037]); nano-sheet layers (regions 38/layers 21) disposed on the substrate (see [0027], [0030] and [0032]); a gate structure (gate dielectric layer 30 and metal gate 32) surrounding a middle portion of the nano-sheet layers (surrounding silicon layers 21) and disposed on and in physical contact with the first portion of the substrate (contacts the raised portion of substrate 23 between bottom isolations) (see Fig. 2G and [0038-0039]); spacers (spacers 28) surrounding edge portions of the nano-sheet layers uncovered by the gate structure (see Fig. 2G and [0037-0038]); an isolation layer (bottom isolation 34) disposed on a second portion of the substrate uncovered by the gate structure, wherein the isolation layer extends laterally under the spacers and is in physical contact with a bottom surface of one of the spacers (bottom isolation 34 locating under the spacer 28 as indirectly below or indirectly under, and the bottom isolation 34 touches a bottom corner of the lowermost spacer 28 define the edges of the bottom surface of the lowermost  spacer 28) (see Fig. 2G and [0026-0027]); and a source/drain (S/D) epitaxial region (source/drain regions 29) disposed on the isolation layer, wherein the edge portions of the nano-sheet layers are in contact with the S/D epitaxial region (see Fig. 2G and [0034]).
Regarding claim 28, Basker discloses the semiconductor structure of claim 27, wherein the isolation layer (bottom isolation 34) extends laterally below the nano-sheet layers (see Fig. 2G).
Regarding claim 29, Basker discloses the semiconductor structure of claim 27, wherein the isolation layer is in contact with one of the spacers (bottom isolation 34 contacts a corner of the lowermost spacer 28) (see Fig. 2G).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (Pub. No.: US 2019/0189769 A1), hereinafter as Basker and further in view of Wu et al. (Pub. No.: US 2020/0279918 A1), hereinafter as Wu.
Regarding claim 21, Basker discloses a semiconductor structure in Fig. 2G, comprising:  a semiconductor layer (semiconductor layer of substrate 23) disposed on an insulator layer substrate (substrate 23 being semiconductor on insulator substrate), wherein the semiconductor layer comprises a raised portion (raised portion of substrate 23 under gate structure) (see Fig. 2G and [0004], [0026], [0037]); an isolation layer (bottom isolation 34) disposed on the semiconductor layer, wherein a sidewall of the raised portion abuts with a sidewall of the isolation layer (see Fig. 2G and [0026-0027]); a source/drain (S/D) region (source/drain regions 29) disposed on the isolation layer, wherein the isolation layer is configured to electrically isolate the S/D region from the 

    PNG
    media_image1.png
    601
    744
    media_image1.png
    Greyscale

semiconductor layer and wherein a width of the isolation layer is greater than a width of the S/D region (claim fails to define how/where the width of the S/D region being measured) (the width of the bottom isolation in cross section view is larger than the width of the top portion of source/drain regions 29 being measured between two inclined sidewalls) (see Fig. 2G above and [0034]); nano-sheet layers (regions 38/layers 21) disposed on the semiconductor layer (see [0027], [0030] and [0032]); and a gate structure  (gate dielectric layer 30 and metal gate 32) surrounding the nano-sheet layers (see Fig. 2G and [0038-0039]).
Basker fails to disclose the semiconductor layer on insulator substrate (substrate 23) comprising a substrate, an oxide layer disposed on the substrate and the semiconductor layer disposed on the oxide layer. 
Wu discloses a semiconductor structure in Fig. 15, comprising: a substrate (base substrate of semiconductor substrate 101 as SOI substrate) (see [0033]); an oxide layer (oxide layer of SOI substrate) disposed on the substrate (see [0033]); a semiconductor layer (the active semiconductor layer of SOI substrate) disposed on the oxide layer (see [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the substrate of Basker (substrate 23) to have the same structure as the substrate of Wu ( substrate 101) for having the oxide layer formed between the base substrate and the active semiconductor layer because it is conventional in semiconductor manufacturing to have the silicon on insulator substrate having the active semiconductor layer formed on the oxide layer that being embedded in the substrate for reducing parasitic capacitance for lowering power consumption. 
Regarding claim 24, the combination of Basker and Wu discloses the semiconductor structure of claim 21, wherein the isolation layer comprises an oxide material (isolation layer 34) (see Basker and [0028]).
Regarding claim 25, the combination of Basker and Wu discloses the semiconductor structure of claim 21, Basker fails to disclose wherein the isolation layer comprises an oxide of a material of the semiconductor layer. However, Wu discloses wherein the isolation layer comprises an oxide of a material of the semiconductor layer (oxide layer 138 is grown from oxidation process on semiconductor substrate 101) (see Fig. 12 and [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the isolation layer of Basker to be formed of an oxide from material of the semiconductor layer as same as the isolation layer of Wu because the modified structure would reduce the manufacturing cost by applying conventional way of thermal oxidation process on the semiconductor layer by growing silicon oxidation.   
Regarding claim 26, the combination of Basker and Wu discloses the semiconductor structure of claim 21, Basker fails to disclose wherein the isolation layer comprises an electrical resistivity greater than about 1 x 1010 Ohms-m (oxide layer 138 made of silicon oxide has resistivity higher than the claimed value) (see [0033] and [0076]). However, Wu discloses wherein the isolation layer comprises an electrical resistivity greater than about 1 x 1010 Ohms-m (oxide layer 138 made of silicon oxide has resistivity higher than the claimed value) (see [0033] and [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the isolation layer of Basker to be formed of an oxide from material of the semiconductor layer as same as the isolation layer of Wu for having the electrical resistivity greater than about 1 x 1010 Ohms-m because the modified structure would reduce the manufacturing cost by applying conventional way of thermal oxidation process on semiconductor layer by growing silicon oxidation.   
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (Pub. No.: US 2019/0189769 A1), hereinafter as Basker and further in view of Wu et al. (Pub. No.: US 2020/0279918 A1), hereinafter as Wu, as applied to claim 21 above, and further in view of Black et al. (Pub. No.: US 2006/0249784 A1), hereinafter as Black.
Regarding claim 22, the combination of Basker and Wu discloses the semiconductor structure of claim 21, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a semiconductor layer (layer 108) disposed on an oxide layer (insulator 108) and the oxide layer disposed on a substrate (substrate 104), wherein the semiconductor layer comprises a doped or undoped semiconductor material (see [0044]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Basker to be doped or undoped as same as the semiconductor layer of Black because the doping of the semiconductor of the SOI substrate can be determined by different electronic applications for making appropriate electrical parameter for forming FinFET.
Regarding claim 23, the combination of Basker and Wu discloses the semiconductor structure of claim 21, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a semiconductor layer (layer 108) disposed on an oxide layer (insulator 108) and the oxide layer disposed on a substrate (substrate 104), wherein the semiconductor layer comprises a doped or undoped semiconductor material (see [0044]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Basker to be doped or undoped as same as the semiconductor layer of Black because the doping of the semiconductor of the SOI substrate can be determined by different electronic applications for making appropriate electrical parameter for forming FinFET.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (Pub. No.: US 2019/0189769 A1), hereinafter as Basker, as applied to claim 27 above and further in view of Wu et al. (Pub. No.: US 2020/0279918 A1), hereinafter as Wu
Regarding claim 30, Basker discloses the semiconductor structure of claim 27, but fails to disclose wherein the isolation layer comprises at least 10 nm thick oxide or nitride material with an electrical resistivity greater than about 1 x 1010 Ohms-m. 
Wu discloses a semiconductor structure comprising isolation layer comprises an electrical resistivity greater than about 1 x 1010 Ohms-m (oxide layer 138 made of silicon oxide has resistivity higher than the claimed value) (see [0033] and [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the isolation layer of Basker to be formed of an oxide from material of the semiconductor layer as same as the isolation layer of Wu for having the electrical resistivity greater than about 1 x 1010 Ohms-m because the modified structure would reduce the manufacturing cost by applying conventional way of thermal oxidation process on semiconductor layer by growing silicon oxidation.   
The combination of Basker and Wu fails to disclose the oxide is 10 nm thick.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the isolation structures have the oxide is 10 nm thick because the isolation structures would be in the nano thickness for keeping the semiconductor structure to be nanoFET size and would keep small value for parasitic capacitance. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (Pub. No.: US 2019/0189769 A1), hereinafter as Basker, as applied to claim 27 above, and further in view of Black et al. (Pub. No.: US 2006/0249784 A1), hereinafter as Black.
Regarding claim 31, Basker discloses the semiconductor structure of claim 27, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a semiconductor layer (layer 108) disposed on an oxide layer (insulator 108) and the oxide layer disposed on a substrate (substrate 104), wherein the semiconductor layer comprises an undoped semiconductor material (see [0044]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Basker to be undoped as same as the semiconductor layer of Black because the doping of the semiconductor of the SOI substrate can be determined by different electronic application for making appropriate electrical parameter for forming FinFET.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a thickness of a first one of the isolation structures extending from the first S/D epitaxial structure to the semiconductor layer is greater than a thickness of a second one of the isolation structures extending from the second S/D epitaxial structure to the semiconductor layer as recited in claim 1. Claims 2, and 4-10 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818